Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The references to either one of Elliott (US 2007/0125487) or Burgess (US 2003/0051795) both suggested that those skilled in the art were well aware of the application of a secondary thread which was helically applied to secure axial, longitudinally extending filaments against a mandrel, however neither reference expressed that those skilled in the art would have employed a filament winding apparatus including a rail and a moving part provided so as to move relative to the core in a first direction and a second direction orthogonal to the first direction as well as rotatable around a first rotational axis extending in a third direction orthogonal to each of the first and second direction and a fiber bundle guide which guides a plurality of fiber bundles to the outer surface of the core having an opening through which the core passes which is placed at the moving part as claimed and described in the application along with a tightening material bobbin support which is also placed at the moving part. The reference to Farris (US 4432302) taught that it was known at the time the invention was made to incorporate a winding head where the relative movement between the mandrel and the winding head was provided by either reciprocating the mandrel along a rail or reciprocation of the winding head along a rail.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746